Name: Commission Regulation (EU) NoÃ 318/2010 of 16Ã April 2010 amending for the 124th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: free movement of capital;  international trade;  international affairs;  European construction;  politics and public safety;  air and space transport;  Asia and Oceania
 Date Published: nan

 17.4.2010 EN Official Journal of the European Union L 97/10 COMMISSION REGULATION (EU) No 318/2010 of 16 April 2010 amending for the 124th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 March 2010 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Azahari Husin. Title: Dr. Address: Taman Sri Pulai, Johor, Malaysia. Date of birth: 14.9.1957. Place of birth: Negeri Sembilan, Malaysia. Nationality: Malaysian. Passport No: A 11512285. National identification No: 570914-05- 5411. Other information: Reportedly deceased in 2005. Date of designation referred to in Article 2a(4)(b): 9.9.2003.